In re Joseph N. Landry, Sr., applying for writ of certiorari or review. Court of Appeal, Fourth Circuit. Parish of Orleans, Civil District Court. No. 77-11213. 430 So.2d 1051.
Granted. The ruling of the court of appeal concerning the hypnotically-enhanced testimony is reversed, and the case is remanded to the court of appeal to decide on the merits on the record before it. Gonzales v. Xerox, 320 So.2d 163 (La.1975).
DENNIS and BLANCHE, JJ., would deny the writ and therefore dissent from the order.
LEMMON, J., dissents from the order.